Exhibit 10.39

AMENDMENT TO CEC ENTERTAINMENT, INC.

DEVELOPMENT AGREEMENT

FOR THE STATE OF MINNESOTA

The CEC Entertainment, Inc. Development Agreement between
                                         (“Developer” or “You”) and CEC
Entertainment, Inc. (“Franchisor”) dated                              (the
“Agreement”) shall be amended by the addition of the following language, which
shall be considered an integral part of the Agreement (the “Amendment”):

MINNESOTA LAW MODIFICATIONS

1. The Commissioner of Commerce for the State of Minnesota requires that certain
provisions contained in franchise documents be amended to be consistent with
Minnesota Franchise Act, Minn. Stat. Section 80.01 et seq., and of the Rules and
Regulations promulgated under the Act (collectively the “Franchise Act”). To the
extent that the Agreement and Offering Circular contain provisions that are
inconsistent with the following, such provisions are hereby amended:

 

  a. Franchise Act, Sec. 80C.14, Subd. 4., requires, except in certain specified
cases, that Developer be given written notice of Franchisor’s intention not to
renew 180 days prior to expiration of the franchise and that Developer be given
sufficient opportunity to operate the franchise in order to enable Developer the
opportunity to recover the fair market value of the franchise as a going
concern. If the Agreement contains a provision that is inconsistent with the
Franchise Act, the provisions of the Agreement shall be superseded by the Act’s
requirements and shall have no force or effect.

 

  b. Franchise Act, Sec. 80C.14, Subd. 3., requires, except in certain specified
cases, that Developer be given 90 days notice of termination (with 60 days to
cure). If the Agreement contains a provision that is inconsistent with the
Franchise Act, the provisions of the Agreement shall be superseded by the Act’s
requirements and shall have no force or effect.

 

  c. If the Agreement requires Developer to execute a release of claims or to
acknowledge facts that would negate or remove from judicial review any
statement, misrepresentation or action that would violate the Franchise Act,
such release shall exclude claims arising under the Franchise Act, and such
acknowledgments shall be void with respect to claims under the Act.

 

  d. If the Agreement requires that it be governed by a state’s law, other than
the State of Minnesota, those provisions shall not in any way abrogate or reduce
any rights of Developer as provided for in the Franchise Act, including the
right to submit matters to the jurisdiction of the courts of Minnesota.

 

1



--------------------------------------------------------------------------------

  e. If the Agreement requires Developer to sue Franchisor outside the State of
Minnesota, those provisions shall not in any way abrogate or reduce any rights
of Developer as provided for in the Franchise Act, including the right to submit
matters to the jurisdiction of the courts of Minnesota.

 

  f. Minn. Rule 2860.4400J. prohibits Franchisor from requiring You to consent
to liquidated damages and prohibits waiver of a jury trial. If the Agreement
contains a provision that is inconsistent with the Minn. Rule, the provisions of
the Agreement shall be superseded by the Minn. Rule’s requirements and shall
have no force or effect.

2. Each provision of this Agreement shall be effective only to the extent that
the jurisdictional requirements of the Minnesota law applicable to the provision
are met independent of this Amendment. This Amendment shall have no force or
effect if such jurisdictional requirements are not met.

3. As to any state law described in this Amendment that declares void or
unenforceable any provision contained in the Development Agreement, Franchisor
reserves the right to challenge the enforceability of the state law by, among
other things, bringing an appropriate legal action or by raising the claim in a
legal action or arbitration that you have initiated.

IN WITNESS WHEREOF, the parties hereto have fully executed, sealed and delivered
this Amendment to the Agreement on                             , 20    .

 

FRANCHISOR:       DEVELOPER: CEC Entertainment, Inc.  

 

By:  

 

        By:  

 

Name:  

 

        Name:  

 

Title:  

 

        Title:  

 

Witness:         Witness:

 

       

 

 

2